

Directors Stock Plan - September 17, 2009

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3






2009 DIRECTOR STOCK PLAN




1.  
Purposes.  The purposes of the  2009 Director Stock Plan (the “Director Plan”)
are to (a) attract and retain highly qualified individuals to serve as directors
of John Wiley & Sons, Inc. (the “Company”) and (b) to increase the Non-Employee
Directors’ (as defined below) stock ownership in the Company.

 
2.  
Effective Date. Provided that it is approved by the shareholders, the Director
Plan shall be effective as of September 17, 2009.

 
3.  
Participation.  Only Non-Employee Directors shall be eligible to participate in
the Director Plan.  A “Non-Employee Director” is a person who is serving as a
director of the Company and who is not an employee of the Company or any
Subsidiary of the Company.

 
4.  
Shares Subject to the Plan.  Subject to adjustment as provided in Section 8
below, no more than an aggregate of 100,000 shares of Class A Common Stock (the
“Common Stock”) shall be delivered to Non-Employee Directors or their
beneficiaries under the Director Plan, which shall be treasury shares.  All
shares awarded under the Director Plan will be charged against the total
available for grant.

 
5.  
Restricted Stock Grant.  Beginning with the annual meeting held in September
2009, and as soon as practicable after every Annual Meeting, each Non-Employee
Director shall receive shares of the Company’s Common Stock, (rounded upward or
downward to the nearest whole share), equal in value to 100 percent of the cash
compensation which such Non-Employee Director has received (or would have
received but for an election pursuant to Section 6 below) from the Company for
services as a Non-Employee Director during the period beginning on the day
immediately following the Annual Meeting in the preceding year and ending with
the date of the just concluded Annual Meeting. Cash compensation for purposes of
this paragraph shall include the annual retainer fee, but shall exclude the
additional retainer fees paid to committee chairmen and any expense
reimbursements.  The value of the Common Stock for purposes of this paragraph
shall be determined as of the date of the just concluded Annual Meeting and
shall be equal to the closing price for the Common Stock as reported by any
exchange on which the Common Stock may be listed on such date or, if no shares
of the Common Stock were traded on such date, on the next preceding date on
which the Common Stock was traded.  The grant shares may not be sold or
transferred during the time the Non-Employee Director remains a Director, but
may be sold or transferred in the case of death or disability of the
Non-Employee Director.

 
6.  
Election to Receive Stock in Lieu of Eligible Cash Fees.  Subject to the terms
and conditions of the Director Plan, each Non-Employee Director may elect to
receive shares of Common Stock (rounded upward or downward to the nearest whole
share) in lieu of all or a portion of the cash compensation otherwise payable
for services to be rendered by such Non-Employee Director during the Director
Year (as defined below) which begins after the date on which such election is
made.  The Company encourages Non-Employee Directors to make this
election.  This election may be made in increments of 25%, 50%, 75% or 100% of
such compensation, as determined in accordance with Section 7 below.  A
“Director Year” is the twelve-month period beginning on April 1 of each calendar
year and ending on March 31 of the immediately following calendar year.  An
election under this Section 6 to have cash compensation paid in shares of Stock
shall be valid only if it is in writing, signed by the Non-Employee Director,
and filed with the Corporate Secretary of the Company. The election must be
irrevocable with respect to the Director Year to which it applies and must be
made no later than six months prior to the beginning of such Director
Year.  Common Stock to be received by a Non-Employee Director pursuant to his or
her election shall be distributed to such Non-Employee Director at the end of
each calendar quarter. For purposes of this paragraph, cash compensation shall
mean the Non-Employee Director’s annual retainer fee and the additional retainer
fee received by committee chairmen.

 
7.  
Equivalent Amount of Stock.  The number of whole shares of Common Stock to be
distributed to a Non-Employee Director in accordance with the Non-Employee
Director’s election made under Section 6 above shall be equal to:

 
(a) the amount of the cash compensation which the Non-Employee Director has
elected to forego in exchange for shares of Stock, divided by
 
(b) the closing price for the Common Stock as reported by any exchange on which
the Common Stock may be listed on the date of the regularly scheduled quarterly
meeting of the Board of Directors or, if no shares of Common Stock were traded
on such date, on the next preceding date on which the Common Stock was traded.
 
8.  
Change in Capital Stock.  The total number of shares of Common Stock that may be
issued under the Director Plan generally shall be appropriately adjusted for any
change in the outstanding shares of Common Stock through recapitalization, stock
split, stock dividend or other change in the corporate structure, or through
merger or consolidation in which the Company is the surviving corporation.  The
Board in its discretion will determine such adjustments and the manner of
application.

 
9.  
Nonassignability.  No rights under the Director Plan shall be assignable or
transferable by a Non-Employee Director other than by will or the laws of
descent and distribution.

 
10.  
Legal Requirements.  The issuance of shares pursuant to the Director Plan and
the subsequent transfer of such shares shall be conditioned upon compliance with
the listing requirements of any securities exchange upon which the Stock may be
listed, the requirements of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of applicable
state laws relating to authorization, issuance or sale of securities.  The Board
may take such measures as it deems desirable to secure compliance with the
foregoing.

 
11.  
Administration.  The Board shall administer and interpret the Director Plan in
its sole discretion.

 
12.  
Construction; Amendment; Termination.  The Director Plan shall be construed in
accordance with the laws of the State of New York, and may be amended by action
of the Board and approval of the shareholders, or terminated at any time by
action of the Board.

 
 
 
Approved by the Board of Directors—September 18, 2009

 